ICJ_110_UseOfForce_SCG_NLD_2002-03-20_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. NETHERLANDS)

ORDER OF 20 MARCH 2002

2002

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. PAYS-BAS)

ORDONNANCE DU 20 MARS 2002
Official citation:

Legality of Use of Force (Yugoslavia v. Netherlands),
Order of 20 March 2002, I.C.J. Reports 2002, p. 207

Mode officiel de citation:

Licéité de l'emploi de la force {Yougoslavie c. Pays-Bas),
ordonnance du 20 mars 2002, CLJ. Recueil 2002, p. 207

 

Sales number
ISSN 0074-4441 N° de vente: S44

ISBN 92-1-070948-9

 

 

 
20 MARCH 2002

ORDER

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. NETHERLANDS)

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. PAYS-BAS)

20 MARS 2002

ORDONNANCE
207

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2002 2002
20 mars
Rôle général
20 mars 2002 n° 110

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. PAYS-BAS)

ORDONNANCE

Présents: M. Swi, vice-président, faisant fonction de président en
l'affaire; M. GUILLAUME, président de la Cour; MM. Opa,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, M"™* HIGGINS,
MM. PARRA-ARANGUREN, KOONMANS, REZEK, AL-KHASAW-
NEH, BUERGENTHAL, ELARABY, juges; M. COUVREUR, greffier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 44 et 79 de son
Règlement,

Vu Pordonnance du 30 juin 1999, par laquelle la Cour a fixé au 5 jan-
vier 2000 et au 5 juillet 2000 les dates d'expiration des délais pour le
dépôt, respectivement, d’un mémoire de la République fédérale de You-
goslavie et d'un contre-mémoire du Royaume des Pays-Bas,

Vu les exceptions préliminaires d’incompétence et d'irrecevabilité
déposées par les Pays-Bas le 5 juillet 2000,

Vu l'ordonnance du 8 septembre 2000, par laquelle le vice-président de
la Cour, faisant fonction de président en l'affaire, a fixé au 5 avril 2001 a
date d'expiration du délai dans lequel la République fédérale de Yougo-

4
LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 20 III 02) 208

slavie pourrait présenter un exposé écrit contenant ses observations et
conclusions sur les exceptions préliminaires soulevées par le Royaume des
Pays-Bas,

Vu l'ordonnance du 21 février 2001, par laquelle la Cour, compte tenu
de l'accord des Parties et des circonstances de l'espèce, a reporté au
5 avril 2002 la date d'expiration du délai dans lequel la Yougoslavie
pourrait présenter son exposé écrit:

Considérant que, par lettre du 8 février 2002, reçue au Greffe le même
jour par télécopie, agent de la République fédérale de Yougoslavie s’est
notamment référé à des changements «profonds» et «encore en cours»
en Yougoslavie qui «ont placé [l'affaire] dans une tout autre perspec-
tive», ainsi qu'à la décision à rendre par la Cour dans une autre affaire
impliquant la Yougoslavie, et a demandé à la Cour, pour les raisons
exposées dans ladite lettre, «soit la suspension de la procédure, soit la
prorogation de douze mois du délai pour la présentation des observations
sur les exceptions préliminaires soulevées ... par ... les Pays-Bas»; et
considérant que, dès réception de cette lettre, le greffier en a fait tenir
copie à l'agent du Royaume des Pays-Bas;

Considérant que, par lettre du 21 février 2002, reçue au Greffe le
25 février 2002, l’agent du Royaume des Pays-Bas a informé la Cour que
son gouvernement ne s’opposait pas à la suspension de la procédure ou,
si cette suspension n'était pas possible, à la prorogation du délai pour le
dépôt des observations et conclusions de la Yougoslavie sur les excep-
tions préliminaires des Pays-Bas,

Compte tenu de l’accord des Parties et des circonstances de l'espèce,

Reporte au 7 avril 2003 la date d'expiration du délai dans lequel la
République fédérale de Yougoslavie pourra présenter un exposé écrit
contenant ses observations et conclusions sur les exceptions préliminaires
soulevées par le Royaume des Pays-Bas;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt mars deux mille deux, en trois exemplaires, dont
l'un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République fédérale de Yougo-
slavie et au Gouvernement du Royaume des Pays-Bas.

Le vice-président,
(Signé) Sui Jiuyong.
Le greffier,
(Signé) Philippe COUVREUR.
